Exhibit 10.2

 

REAL ESTATE PURCHASE AGREEMENT

JUSTICE FARMS – SOUTH CAROLINA, NORTH CAROLINA, AND VIRGINIA

 

THIS REAL ESTATE PURCHASE AGREEMENT (the “Agreement”) is made and entered into
as of March 23, 2015 (the “Effective Date”), by and between James C. Justice
Companies, Inc., Justice Farms of North Carolina, LLC, and Alabama Carbon LLC,
with principal offices at 302 S Jefferson Street, Roanoke, VA 24011
(collectively, the “Seller”) on the one hand, and Farmland Partners Inc., a
Maryland corporation (the “REIT”), Farmland Partners Operating Partnership, LP,
a Delaware limited partnership (the “Operating Partnership”), and FPI Colorado
LLC, a Delaware limited liability company and a wholly owned subsidiary of the
Operating Partnership, or assigns (“Buyer” and, together with the REIT and the
Operating Partnership, the “Buyer Parties”), on the other hand.

 

W I T N E S S E T H:

 

WHEREAS, the Seller has, subject to the terms and conditions enumerated herein,
agreed to sell, and the Buyer has agreed to purchase approximately 15,042 acres,
of which approximately 13,921 are tillable, in (i) Beaufort County, Currituck
County, Pamlico County, Pasquotank County, and Perquimans County, all of which
are in North Carolina, (ii) Marlboro County, South Carolina and (iii)
Chesapeake, Virginia. The eight farms are more particularly described in Exhibit
A attached hereto (the “Real Estate”).

 

NOW THEREFORE, in consideration of the covenants and agreements herein contained
and other valuable consideration, the sufficiency and receipt of which is hereby
acknowledged, the parties hereto, intending to be legally bound, covenant and
agree as follows:

 

1.



SALE AND PURCHASE.  Seller does hereby covenant and agree to sell and convey the
Real Estate, together with all improvements, including but not limited to, all
buildings, scales, pivots, electric irrigation motors, pumps, gearheads,
submersible pumps, generators, underground pipes and all other related
irrigation equipment, all water rights, all mineral rights, all timber rights,
all development rights, all conservation easements, all leases, appurtenances
and hereditaments, as well as title and interest to easements and rights-of-way,
now located thereon or attached thereto (collectively, the “Additional
Interests” and, hereafter, the Real Estate and the Additional Interests shall be
referred to as the “Property”) by good and sufficient general warranty deed, to
Buyer, or to such entity as Buyer may designate provided that such entity is
owned by Buyer or Buyer’s parent company and provided further that Buyer shall
not be released from any of Buyer’s agreements and undertakings as set forth
herein; and Buyer covenants and agrees to purchase and accept Property on the
terms provided for herein.

 

2.



PRICE AND CONSIDERATION.  The purchase price (the “Purchase Price”) shall be
payable as follows:

 

(a)



$49,800,000, less the Earnest Money (as defined below), payable in cash by wire
at  Closing (as defined below); and

(b)



824,398 shares (as adjusted in accordance with this Section 2(b), the “Shares”)
of common stock of the REIT (“Common Stock”) to be issued to the Seller at
Closing. The Shares to be issued to Seller will be subject to terms, conditions
and restrictions set forth in this Agreement and in the Articles of Amendment
and Restatement of the REIT (as amended from time to time, the “REIT Charter”);
provided,  however,  



--------------------------------------------------------------------------------

 

that in no event shall the number of shares of Common Stock to be issued to
Seller at Closing result in Seller (or the direct or indirect owners of Seller)
owning (actually or constructively) more than 9.8% of the outstanding shares of
Common Stock after giving effect to the issuance of the Shares hereunder, in
accordance with the REIT Charter.; and

(c)



2,157,573 units of limited partnership interest in the Operating Partnership
(“OP Units”) to be issued to the Seller at Closing. The OP Units issued to
Seller will be subject to terms, conditions and restrictions set forth in the
Second Amended and Restated Agreement of Limited Partnership of the Operating
Partnership, dated as of April 16, 2014 (as amended from time to time, the
“Partnership Agreement”).

 

Notwithstanding any other provision of this Section 2, subject to the Buyer
Parties’ compliance with the REIT Charter, applicable tax laws and the rules and
regulations of the NYSE MKT, the parties hereto agree, not later than 30 days
after the Effective Date, to amend this Agreement and/or enter into a separate
purchase agreement between the Buyer Parties and each Seller, in either case in
order to allocate the amount and type of consideration between the Sellers so as
to increase the aggregate number of shares of Common Stock and decrease the
aggregate number of OP Units issued to the Sellers, in such amount mutually
agreed upon by the Buyer Parties and the Sellers, and provided that the
aggregate number of shares of Common Stock and OP Units shall not change. 

 

3.



EARNEST MONEY.  Earnest money shall be $250,000 (the “Earnest Money”).  The
Earnest Money shall be deposited within five (5) business days of the Effective
Date with, and shall be held by, Warren Curtis of Curtis & Croft, LLC, with
principal offices at 325 W Calhoun Street, Sumter, SC 29150, as escrow agent
hereunder (the “Escrow Agent”), for delivery to Seller at Closing or as
otherwise provided for in this Agreement.

 

4.



TITLE TO PROPERTY.  Seller shall convey good, marketable and insurable fee
simple title to the Property (with the exception of the mineral rights, which
shall be conveyed via general warranty deed) to Buyer free and clear of all
liens and encumbrances, subject only to Permitted Title Exceptions (as defined
below).  Within twenty-one (21) days after the Effective Date, Seller shall, at
Seller’s expense, furnish to Buyer a commitment to issue an ALTA title insurance
policy in the amount of the Purchase Price prepared by a fully insured and
bonded title company of Buyer’s choosing (the “Title Company”).  Permissible
exceptions to title shall include only those that are acceptable to Buyer.  If
title evidence discloses exceptions not acceptable to Buyer, Buyer shall give
written notice of such exceptions to Seller within ten (10) days from Buyer’s
receipt of the title commitment (the “Title Objections”). Seller shall have
until the time set for the Closing to remove the Title Objections from the title
commitment. If Seller is unable to cure any such Title Objection(s), then Buyer
shall have the option to terminate this Agreement by delivering written notice
to Seller by the time set for the Closing, in which case neither party shall
have any further obligation or liability under this Agreement.  If Buyer closes
on the purchase of the Property and not all Title Objections have been removed
from the title commitment at the Closing, then said unremoved Title Objections,
collectively with any additional exceptions listed on Schedule B-2 of the title
commitment and/or any other exceptions to the coverage described on the title
commitment shall be deemed to be have been accepted by Buyer (collectively said
unremoved Title Objections and additional exceptions are hereafter referred to
as the “Permitted Title Exceptions”).

 

5.



INSPECTION PERIOD CANCELLATION.  Buyer shall have the right to inspect the
Property in all respects and perform its general due diligence responsibilities
for thirty (30) days after the Effective Date (the “Inspection Period”).  If
such inspection and examination of the Property and related issues, including
but not limited to, farm leases, survey, title work, environmental issues, soil
tests and borings, is not satisfactory to Buyer, Buyer may, in its sole
discretion, cancel this Agreement upon written notice to Seller within the
Inspection Period, and in such event the Earnest Money shall be returned to
Buyer and



--------------------------------------------------------------------------------

 

neither party will have any further obligation or liability under this
Agreement.  If Buyer fails to notify Seller of its election to terminate this
Agreement on or before the expiration of the Inspection Period, Buyer shall be
deemed conclusively to have waived its right to terminate this Agreement
pursuant to this Section 5.  Seller agrees to cooperate reasonably with any such
investigations, inspections or studies made by or at Buyer’s direction.  Buyer
agrees to defend, indemnify and hold harmless Seller from any damage (including
crop damage) or injury to persons or property that arise from Buyer’s
inspections, and Buyer agrees to repair and/or reimburse, at its sole cost and
expense, any damage (including crop damage) to the Property caused by such
entry.

 

6.



APPRAISAL CONTINGENCY.  This Agreement is contingent upon Buyer obtaining from
one or more reputable farmland appraisers, certified in the states where the
Real Estate is located, experienced in farmland appraisals according to the
Federal Agricultural Mortgage Corporation’s requirements, and acceptable to
Buyer, one or more appraisals (the “Appraisals”) valuing the Real Estate  at no
less than the Purchase Price. If Buyer has been unable to obtain such
Appraisals, and Buyer serves written notice of such circumstance to Seller
within the Inspection Period, Buyer shall have the right to unilaterally
terminate this Agreement by serving written notice to Seller within the
Inspection Period. In case of termination of the Agreement pursuant to this
Section 6,  the Earnest Money shall be returned to Buyer and neither party shall
have any further obligation or liability under this Agreement. Seller shall
provide copies of any appraisals on the Real Estate prepared in the last 12
months.

 

7.



CONDITIONS PRECEDENT.  In addition to other conditions set forth in this
Agreement, including those related to inspection of the Property, Buyer’s
obligation to purchase the Property shall be subject to and contingent upon the
following conditions precedent, any or all of which Buyer may waive by written
notice only:

 

(a)



No Adverse Conditions.  There shall be no material adverse change in the
condition of, or affecting, the Property or Seller not caused by Buyer between
the Effective Date and Closing.

(b)



Representations and Warranties.  Seller’s representations and warranties
contained herein shall continue to be true and correct as of the date of
Closing.  Seller shall immediately notify Buyer of any change whatsoever in said
representations and warranties and, upon such notice, Buyer may terminate this
agreement by delivering written notice to Seller within ten (10) business days
of Buyer’s receipt of such notice; if no such termination notice is provided to
Seller, then Buyer shall be deemed to have waived its termination right with
respect to the condition(s) identified in such notice.

(c)



Government Documents.  Seller agrees to provide, within ten (10) days of the
Effective Date, or as soon as practicable after Buyer’s request in the case of
documents requested by Buyer pursuant to clause (v)  of this Section 7(c), the
following documentation relating to the Property to the extent that such
documentation is in Seller’s possession or within its reasonable control to
obtain: (i) Farm Service Agency maps and Abbreviated 156 Farm Records, (ii) well
permits, (iii) real property tax invoices, (iv) any surveys of the Real Estate
available to Seller, and (v) any other relevant business, governmental or
regulatory documents that Buyer requests during the Inspection Period. Seller
shall also execute all relevant releases, which would allow Buyer to obtain any
reasonable information which is not within the reasonable control of Seller.

(d)



Easements/Access.  Buyer shall be satisfied that all easements necessary, if
any, to serve the Property, including, but not limited to, satisfactory ingress
and egress, are in existence.  Buyer shall be deemed to have waived this
contingency if Buyer does not terminate this Agreement within the Inspection
Period.

(e)



Rental Agreement.  Seller agrees to enter into a lease agreement for the Real
Estate in the form attached as Exhibit B (the “Lease Agreement”). The Lease
Agreement shall be executed on the Effective Date, and any payments provided for
therein as due upon execution of the Lease Agreements shall be delivered by
Seller at Closing.



--------------------------------------------------------------------------------

 

(f)



Cancellation.  If any of the foregoing conditions precedent is not satisfied or
waived in writing by Buyer, Buyer may, but shall not be obligated to, elect, at
its option, by written notice to Seller prior to the earlier of the time set for
Closing or the specific deadline (as applicable) described within this Section
7, to terminate this Agreement, in which event the Earnest Money shall be
returned to Buyer and the parties hereto shall have no further obligation or
liability hereunder.

8.



DATE AND PLACE OF CLOSING.  Closing shall take place upon Buyer’s notification
to Seller that all conditions enumerated in this Agreement have been satisfied
or waived by Buyer (the “Closing”).  Subject to the aforesaid notification,
Closing shall take place on or about May 13, 2015 at 11:00 o’clock A.M., Eastern
Time, at the office of Warren Curtis, located at 325 W Calhoun St, Sumter, SC
29150, or at such other time and place as otherwise agreed to by Seller and
Buyer.

 

9.



REAL ESTATE COMMISSION.  Any real estate commission attributable to, or
associated with, the sale of the Property herein incurred by Seller shall be
paid by Seller at Closing.  Any real estate commission attributable to, or
associated with, the sale of the Property herein incurred by Buyer shall be paid
by Buyer at Closing. Seller to pay a $500,000 commission to Mason and Morse
Ranch Company, Percival Land & Timber Consultants, Inc., and K. A. Richardson
Company. Seller and Buyer shall indemnify and hold harmless the other from any
and all other claims for real estate fees or brokerage commissions arising from
sale of the Property.

 

10.



CLOSING EXPENSES AND PRORATIONS.

 

(a)



Seller shall pay for the cost of the title commitment for the amount of the
Purchase Price issued pursuant to said title commitment on the Property, all
transfer taxes, escrow/closing fees charged by the Title Company, the cost of
releasing any mortgages or encumbrances on the Property, including the recording
of the releases of all such mortgages and encumbrances, and Seller’s attorney’s
fees and expenses (including preparation of the warranty deed and all other
transfer documents).

(b)



Buyer shall pay for the Buyer’s attorney’s fees and expenses.

(c)



All real estate taxes (including special district levies and fees) accruing
through the date of Closing shall be prorated as of Closing and shall be paid by
Seller, either as a credit to Buyer or as a cash payment to Buyer.  All real
estate taxes accruing after the date of Closing shall be the responsibility of
Buyer, except as provided by the Lease Agreement.

(d)



All other costs of the Closing shall be paid by the party that incurs the
expense.

11.



REPRESENTATIONS, WARRANTIES, COVENANTS AND STIPULATIONS OF SELLER.

 

(a)



Organization and Due Authorization.  Seller is duly incorporated, validly
existing and in good standing under the laws of its state of incorporation.
Seller represents and warrants to Buyer, its successors and assigns, that Seller
has full right and lawful authority to enter into this Agreement and perform all
of its obligations under this Agreement, and no other parties have any right or
ownership in or to the Property; provided, however, that Seller makes no
representations or warranties with respect to any ownership rights to mineral,
oil, and/or gas rights other than it has not sold, leased or otherwise
transferred or committed to transfer any such rights. The execution and delivery
of this Agreement and the performance of Seller of its obligations hereunder
have been duly authorized by all requisite action of the Seller and require no
further action or approval of Seller’s members, partners, stockholders,
managers, board of directors, trustees or other individuals or entities, as
applicable, in order to constitute this Agreement as a binding and enforceable
obligation of Seller.

(b)



No Prior Lease. No lease has been in place on any portion of the Real Estate
since January 1, 2013.

(c)



Possession.  At Closing, possession of the Property will be delivered to Buyer,
free of all contracts, except for Permitted Title Exceptions and the Lease
Agreement.

(d)



No New Encumbrances.  From and after the Effective Date until Closing, Seller
shall not convey any portion of the Property or any rights therein, or enter
into any lease, license, conveyance, security



--------------------------------------------------------------------------------

 

document, easement or other agreement, or amend any lease or existing agreement
granting to a third party (i.e., a non-affiliate) any rights with respect to the
Property or any part thereof, or any interest whatsoever therein, without
Buyer’s prior written consent.

(e)



No Rights to Third Parties.  With the exception of Permitted Exceptions and the
lease agreement attached as Exhibit B hereto, no person or entity, other than
Buyer, has any right, agreement, commitment, option, right of first refusal or
any other agreement, whether oral or written, with respect to the sale,
assignment or transfer of all or any portion of the Property.  Furthermore, from
the Effective Date until Closing or the termination of this Agreement, Seller
shall neither enter into nor solicit from or negotiate with any third party with
respect to the sale, assignment or transfer of all or any portion of the
Property.

(f)



Environmental. To the knowledge of the Seller, there are no pending or
threatened actions relating to any environmental law, there are no events or
circumstances that would require clean-up or remediation, and there are no
underground storage tanks situated upon the Property, except as set forth on the
attached Schedule 11(e), which is hereby incorporated into and made a part of
this Agreement. The foregoing representations and warranties shall survive the
Closing for a period of five (5) years and shall not merge in the deed of
conveyance.

(g)



Foreign Person.  Seller is not a foreign person within the meaning of Section
1445(f)(3) of the Internal Revenue Code, and no portion of the purchase price is
required to be withheld by Buyer pursuant to Section 1445 of such Code and the
regulations promulgated.  Upon Buyer’s request, Seller shall provide Buyer with
written verification and certification that payments to Seller are not subject
to withholding by Buyer.

(a)



Securities Law Matters. At the Effective Date and at the Closing, all of the
representations of Seller set forth on Exhibit C shall be true and correct.

(b)



 Accredited Investor. Seller is an “accredited investor”, as that term is
defined in Rule 501 of Regulation D under the Securities Act, and has previously
provided, or will provide at or prior to Closing, the Accredited Investor
Questionnaire set forth on Exhibit D, duly compiled and signed in a manner that,
in Buyer’s sole discretion, satisfies applicable regulatory requirements.

(c)



Ownership of Common Stock.  Neither Seller, nor the direct and indirect owners
of Seller, own (actually or constructively, as determined pursuant to the REIT
Charter) any Common Stock.

12.



REPRESENTATIONS, WARRANTIES AND CONVENANTS OF BUYER.  Buyer warrants and
represents to Seller that it has, and at Closing will have, all requisite power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated herein pursuant to the terms and conditions of this
Agreement.

 

13.



DEFAULT AND REMEDIES.  In the event any party hereto shall fail to pay, perform
or observe any of the covenants and conditions undertaken by it herein to be
paid, performed or observed, then such party shall be deemed to be in default
with respect hereto.  In the event of a default by Seller, Buyer shall have the
right, following ten (10) days prior written notice to Seller during which
period Seller has failed to cure such default, in addition to other remedies
available at law or in equity, to:  (a) require Seller to perform all of its
obligations hereunder including specifically its obligation to convey the
Property to Buyer, (b) recover all Earnest Money if Buyer does not elect to
pursue the remedy of specific performance, and (c) recover damages, including
expenses incurred by Buyer, as a result of the default.  In the event of a
default by Buyer, Seller shall have the right to declare this Agreement canceled
and, upon such election Seller shall retain the Earnest Money as liquidated
damages as its sole remedy.

 

14.



TAX-DEFERRED EXCHANGE. In the event Buyer or Seller desires to effect a
tax-deferred  exchange  in connection with the conveyance  of the Property,
Buyer and Seller agree to cooperate  in effecting such
exchange;  provided,  however, that the exchanging party shall be
responsible  for all additional  costs associated  with such exchange,  and
provided  further, that a non-exchanging party shall not assume  any
additional  liability  with respect  to such tax-deferred  exchange.  Buyer and
Seller shall



--------------------------------------------------------------------------------

 

execute such additional documents, including assignment of this contract in
connection therewith, at no cost to the non-exchanging party, as shall be
required to give effect to this provision.

 

15.



POSSESSION. Possession will be granted at closing. Possession, including all
means of access to the Property (keys, codes, garage door openers, etc.), shall
be delivered upon Closing.

 

16.



HUNTING LEASES. All hunting leases are to be terminated prior to Closing.

 

17.



MINERAL RIGHTS, TIMBER RIGHTS, WATER RIGHTS, DEVELOPMENT RIGHTS, CONSERVATION
EASEMENTS AND LEASES. This is a “Fee Simple” offer to include all of the
Seller’s and Seller’s affiliates’ rights, titles and interests in and to the
improvements and modifications, additions, restorations, repairs and
replacements thereof; and all rights, titles, and interests of the Seller and
affiliates in and to all appurtenances, easements, rights of way, roads,
subsurface and surface mineral rights to include mineral leases, timber, timber
rights, water rights, development rights and leases. This property must be free
of all conservation easements. For the avoidance of doubt, Seller shall convey
subsurface and surface mineral rights to include mineral leases that Seller or
Seller’s affiliates now own or have ever owned since the acquisition of the
Property.

 

18.



NOTICES.  All notices, demands, requests, consents, certificates and waivers
from either party to the other shall be in writing and sent by United States
registered mail, return receipt requested, postage prepaid, or via e-mail,
addressed as follows:

 

If to Seller:James C. Justice Companies, Inc.

attn. James Justice

302 S Jefferson Street

Roanoke,  VA 24011

pam.rhodes@justicecorporation.com

 

If to Buyer:FPI Colorado LLC

attn. Luca Fabbri

8670 Wolff Court, Suite 240

Westminster, CO 80031

luca@farmlandpartners.com

 

or to such other address or email address as the party to receive the notice,
demand, request, consent, certificate or waiver may hereafter designate in
writing to the other.  All notices, demands, requests, consents, certificates
and waivers shall be deemed to be given when sent via email, or on the third
business day after being deposited in the United States mail as aforesaid,
whichever occurs first.

 

19.



REDEMPTION OF OP UNITS.  Notwithstanding anything in the Partnership Agreement
to the contrary, the maximum number of shares of Common Stock that Seller shall
be entitled to receive upon redemption of OP Units shall be 1,109,985, which,
together with the Shares, shall in no event be greater than 19.99% of the sum of
the total outstanding shares of Common Stock and outstanding OP Units as of the
Effective Date (the “Share Cap”).  Seller and REIT agree that, in the event
Seller seeks to redeem a number of OP Units that, together with the Shares to be
issued at Closing, would exceed the Share Cap (such OP Units, the “Excess
Units”), any redemption of the Excess Units by the Operating Partnership or the
REIT will only be made for cash; provided,  however, that if the Operating
Partnership and the REIT do not have access to cash sufficient to redeem such
Excess Units upon Seller’s request for redemption,



--------------------------------------------------------------------------------

 

the parties agree that the Company shall have four months from the date the
notice of redemption is received by the Operating Partnership to either (i)
satisfy the Seller’s redemption request for cash or (ii) seek the approval of
the REIT’s stockholders to issue shares of Common Stock in excess of the Share
Cap in satisfaction of the Seller’s redemption request, in accordance with
Section 712(b) of the NYSE MKT listed company manual.

 

20.



MISCELLANEOUS.

 

(a)



No Waiver.  No waiver of any covenant or condition contained in this Agreement
or of any breach of any such covenant or condition shall constitute a waiver of
any subsequent breach of such covenant or condition by either party, or justify
or authorize the nonobservance on any other occasion of the same or any other
covenant or condition hereof of either party, nor shall any forbearance by
either party to seek a remedy for any breach constitute a waiver with respect to
such or any subsequent breach.

(b)



Successors.  Except as otherwise provided in this Agreement, the covenants,
conditions and agreement contained herein shall bind and insure to the benefit
of Seller and Buyer and their respective heirs, personal representatives,
successors and assigns.

(c)



Captions.  The captions in this Agreement are for convenience only and are not a
part of this Agreement and do not in any way define, limit or describe or
amplify the terms and provisions or the scope or intent hereof.

(d)



Entire Agreement Interpretation.  This Agreement represents the entire agreement
between the parties hereto and there are no collateral or oral agreements or
understandings.  The masculine (or neuter) pronoun shall include the masculine,
feminine and neuter genders, and the singular number shall include the plural
number and vice versa.

(e)



Amendment.  This Agreement shall not be amended or modified in any manner except
by an instrument in writing executed by the parties.

(f)



Governing Law.  This instrument shall be governed by and construed in accordance
with the general laws of the State of South Carolina. However, property law
issues will be governed by the laws of the state where a property is physically
located.

(g)



Attorneys’ Fees/Expenses.  In the event any dispute between the parties results
in litigation or either party is required to retain legal counsel to enforce the
provisions hereof, then the prevailing party shall be entitled to recover from
the other any and all attorneys’ fees and expenses resulting therefrom.

(h)



Time of the Essence.  Time shall be of the essence in this Agreement.

(i)



Effective Date.  This contract shall be effective on the Effective Date.

(j)



Counterparts and Copies.  This Agreement may be executed in one or more
counterpart signature pages (including via email in PDF format or other
electronic counterpart signature pages), each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument.

(k)



Construction.  The language used in this Agreement shall be deemed to be the
language approved by all parties to this Agreement to express their mutual
intent, and no rule of strict construction shall be applied against any party.

(l)



Severability.  Each party agrees that it will perform its obligations hereunder
in accordance with all applicable laws, rules and regulations now or hereafter
in effect.  If any term or provision of this Agreement shall be found to be
wholly illegal or unenforceable, the remainder of this Agreement shall be given
full effect as if such provision were stricken.  In the event any term or
provision of this Agreement shall be held overbroad in any respect, then such
term or provision shall be narrowed, modified or limited by a court only to the
extent necessary to make such provision or term enforceable while effectuating
the intent of the parties herein expressed.

(m)



Access to Information.  Up to and following Closing, Seller shall provide Buyer
with reasonable access to such business records specific to the Property and to
the financial condition of the Seller and Seller’s parent company and shall
perform such actions pertaining to the Property when requested by Buyer,
including but not limited to, any records or actions reasonably requested by
Buyer (1) to satisfy its



--------------------------------------------------------------------------------

 

obligations with respect to the Farm Service Agency, (2) to assist with filings
with the United States Securities and Exchange Commission, including any
cooperation required by Buyer’s auditors and counsel in relation to and with
such filings, and (3) to fulfill any inquiry or inquiries which Buyer in its
reasonable discretion deems necessary hereunder.

 

21.



ADDITIONAL PROVISIONS.

 

(a)



Repurchase Option Deadline. On the fifth anniversary of this Agreement (the
"Repurchase Option Deadline") Seller shall have the option to repurchase the
Property (the "Repurchase Option") for a total consideration (the "Repurchase
Price") equal to the sum of: (a) the Purchase Price multiplied by 1.276282; (b)
the price paid by Buyer for any improvements multiplied by 1.10; and (c) a sum
equal to 15 times the annual rental income in excess of $4,150,000. Failure of
the Seller to comply with any term of this Agreement or the Lease Agreements
will immediately terminate the Seller’s Repurchase Option.

 

The decision to exercise the Repurchase Option shall be communicated to Buyer no
later than six months prior to the Repurchase Option Deadline. Buyer shall then
have 30 days to give Seller an estimate of the Repurchase Price, after which
notification within ten (10) days Seller shall make a non-refundable down
payment equal to 15% of the estimated Repurchase Price.

 

If the exercise of the Repurchase Option causes Buyer to incur costs in
connection with the early repayment of debt as related to the Property, such
costs shall be borne by Seller.

 

(b)



Expiration of Offer. Offer outstanding until March 13, 2015 at 5:00 o’clock
P.M., Eastern Time.

 

(c)



Board Approval. This Agreement is subject to the approval of the Board of
Directors of the REIT. If such approval is not obtained within three (3)
business days of the Effective Date this Agreement shall be deemed null and
void.

 

(d)



Collar. In the event that the closing price of the Common Stock, as published by
the NYSE MKT (the “Exchange”) on any day that the Exchange is open for trading
prior to Closing is higher than $11.36, the Buyer may terminate this Agreement
by written notice to the Seller and be entitled to the Earnest Money regardless
of anything to the contrary herein; provided, however, that such written notice
to terminate must be delivered by the Buyer to the Seller no later than three
(3) business days from the first date that the closing price of the Common Stock
is higher than $11.36.  If the closing price of the Common Stock as published by
the Exchange on any day that the Exchange is open for trading prior to Closing
is lower than $10.36, the Seller may terminate this Agreement by written notice
to the Buyer and the Earnest Money shall be returned to the Buyer regardless of
anything to the contrary herein; provided, however, that such written notice to
terminate must be delivered by Seller to the Buyer no later than three (3)
business days from the first date that the closing price of the Common Stock is
lower than $10.36.  In the event of any such termination of this Agreement, the
parties shall have no further rights and obligations under this Agreement except
for those which are expressly stated to survive such termination and such
termination will be treated as a termination of this Agreement pursuant to this
Section 21 (d). 

 

 

 

(Signature page to follow.)

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above:

 

BUYER:SELLER:

 

FPI Colorado LLC James C. Justice Companies, Inc.

 

By:/s/ Paul A. Pittman                       By:/s/ James C.
Justice                     .                     

 

Date:3/23/2015                                      Date:3/24/2015
                                   .                                     

 

 

REIT:SELLER:

 

Farmland Partners Inc.Justice Farms of North Carolina, LLC

 

By:/s/ Paul A. Pittman                       By:/s/ James C.
Justice                     .    

 

Date:3/23/2015                                      Date:3/24/2015
                                   .

 

 

OPERATING PARTNERSHIP:                     SELLER:

 

Farmland Partners Operating Partnership, LPAlabama Carbon LLC

 

By:/s/ Paul A. Pittman                       By:/s/ James C.
Justice                     .    

 

Date:3/23/2015                                      Date:3/24/2015
                                   .

 

 

 



--------------------------------------------------------------------------------